Citation Nr: 1601556	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  12-16 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for bilateral pes planus, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for scars of the elbows and knees. 

3.  Entitlement to service connection for recurrent neck pain.

4.  Entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities.  

5.  Entitlement to an initial compensable rating for tinea versicolor. 

6.  Entitlement to an initial compensable rating for bunion of the left foot. 

7.  Entitlement to an initial compensable rating for bunion of the right foot.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1986 to December 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 2008 rating decision granted the Veteran's claims of service connection for bunions and flat feet of the bilateral feet, and assigned each disability a noncompensable rating; it also granted service connection for tinea versicolor and assigned a noncompensable rating.  The rating decision also denied the Veteran's claim of entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities; recurrent neck pain; and scars of the hip, elbow, and knees.  The Veteran filed a notice of disagreement (NOD) in October 2008, disagreeing with the ratings assigned and the denials of service connection.  The RO issued a Statement of the Case (SOC) in May 2012.  

The Veteran subsequently filed a VA Form 9, substantive appeal, in June 2012.  The Board recognizes that this document is not located within the Veterans Benefits Management System or Virtual VA.  However, the VA 9 is recorded in a separate VA database; as such, the Board will accept that information and proceed with the appeal.  Additionally, the Veteran's representative submitted an informal hearing presentation in September 2015, and at that time, they put forth arguments on behalf of the Veteran.  Thus, the Veteran is not adversely affected by the missing VA 9 form, and in the interest of expediency, the Board finds that a remand for this document would lead to an unnecessary delay.  

The current claim has been processed through the Veterans Benefits Management System (VBMS).  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of initial compensable rating for tinea versicolor and bilateral bunions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's pes planus is moderate-to-severe and has been manifested by subjective pain, with flare-ups, swelling, cramping, and stiffness, but there has not been marked inward displacement and severe spasm of the tendo Achillis on manipulation that is not improved by orthopedic shoes or appliances.  

2.  There is no probative evidence that the Veteran has scars of the bilateral knees or elbows that manifested during, or as a result of, active military service.

3.  There is no probative evidence that the Veteran has recurrent neck pain that manifested during, or as a result of, active military service.

4.  The Veteran is currently in receipt of a 30 percent rating for his bilateral pes planus; a 10 percent rating for left knee osteoarthritis; a 10 percent rating for right knee osteoarthritis; a 10 percent rating for lumbar degenerative spondylosis; a 10 percent rating for radiculopathy of the right lower extremity associated with lumbar degenerative spondylosis; and a 10 percent rating for radiculopathy of the left lower extremity associated with lumbar degenerative spondylosis; as such, he does not have multiple, noncompensable, service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating for bilateral pes planus, currently rated 30 percent, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2015).

2.  The criteria establishing entitlement to service connection for scars of the bilateral elbows and knees are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2015).

3.  The criteria establishing entitlement to service connection for recurrent neck pain are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2015).

4.  The criteria for a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.324, 4.3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran was provided notice in a letter dated in June 2007, which addressed what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The letter was sent to the Veteran prior to the adjudication the issue on appeal, and thus, it met the VCAA's timing of notice requirement.

In this case, the Veteran's claims for higher ratings arise from his disagreement with the initial evaluation following the grant of service connection for residuals of bilateral mandible fractures and bilateral knee disabilities.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examination, and the statements from the Veteran, her family, and her representative.  

The Board notes that the Veteran has not been provided a VA examination specifically to evaluate the etiology of his scars of the bilateral elbows or knees or for the Veteran's claim of entitlement to service connection for recurrent neck pain.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In this case, as will be discussed below, there is no competent and credible evidence that the Veteran has scars on his bilateral elbows or left knee or that his right knee scar or recurrent neck pain had its onset in service.  Instead, service treatment records are absent of any complaints, treatment, or diagnosis of scars of the bilateral elbows or knees or recurrent neck pain.  The Board notes that the Veteran has stated that he injured his knees and elbows in his bicycling accident and that he had recurrent neck pain in service.  Further, the Veteran has been repeatedly advised that he should submit any documentation in support of his claim, but he has not done so.  In the absence of credible evidence of an in-service event, there is no reasonable possibility that a medical opinion can substantiate the claim.  The Veteran's generalized, conclusory statement that he sustained scars to his bilateral elbows and knees in service and that his recurrent neck pain is related to service does not meet the requirement that the disability may be associated with the veteran's service or low threshold of an "indication" that a claimed disability is due to an in-service event.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Thus, the duty to obtain a VA examination and opinion is not triggered. 

Further, as noted above, the Veteran has been medically evaluated in conjunction with his claim of service connection for bilateral pes planus in January 2011.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As is discussed below, the January 2011 medical opinion is considered adequate for adjudication purposes as it was based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and is supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Furthermore, neither the Veteran nor his representative has objected to the adequacy of this examination.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40  (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing is related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints while the lumbar vertebrae are considered groups of minor joints. See 38 C.F.R. § 4.45.

The Veteran's pes planus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, which provides a 30 percent rating for a severe bilateral disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  The maximum 50 percent schedular rating is warranted where a pronounced bilateral disability is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

The Veteran's private treatment records indicate that the Veteran had bunions in 2006 and that he related a many hear history of bunion formation as well as significant flatfeet deformities.  He complained of medial arch collapse during a November 2006 private treating record.  

The Veteran was provided a VA examination in conjunction with his claim in January 2011.  At that time, the Veteran reported that he had bilateral pes planus and bunions before entering the military.  During his time in the military, he began to develop bilateral foot pain and was treated with over-the-counter inserts that offered moderate relief for his pes planus but did not relieve his bunions.  The Veteran denied any history of trauma or specific injury to either foot.  He indicated that his pain is primarily due to his bunion deformity.  He indicated that the pain is approximately three out of ten in severity.  He reported that the arch pain increases when he stands and at the end of the day; he also reported that cold and damp weather and constrictive shoes impact his pain.  He described the pain as throbbing and occasionally cramping.  He denied weakness, but complained of stiffness, swelling, and increase in redness to both bunion deformities.  Standing and walking primarily aggravated his bunion and arch areas.  The Veteran was working as a business development manager, which is primarily sedentary.  He stated that he likes to run and hike, and her reported that he "works through the pain."  He stated that there is no limitation to his ability to stand or walk, he experiences discomfort but it does not inhibit his ability to do the activities.  

On examination, the examiner found diffuse hyperkeratosis beneath the first metatarsal heads bilaterally and diffuse callus to the medial aspect of the right hallux.  There was no sign of active infection, no breaks in the ski, no scars, and the Veteran's nails appeared normal.  Neurological examination revealed sharp, dull, light touch, proprioception and vibratory sensation as well as protective sensation and the Veteran's deep tendon reflexes were within normal limits bilaterally.  The DP and PT pulses were +2/4 and capillary return was one second bilaterally.  The orthopedic examination noted that the Veteran had a normal gait, with his feet mildly abducted without the assistance of can, crutches, or walker.  He was wearing dress shoes without any orthotic inserts, and showed some lateral wear to his heels bilaterally.  The examiner found that the Veteran had 10 degrees of dorsiflexion and 45 degrees of plantar flexion bilaterally, without pain during active and passive range of motion testing.  Repetitive use range of motion testing was conducted, and the Veteran did not complain of pain, instability, incoordination, or fatigability.  The subtalar joint revealed 20 degrees of inversion and three degrees of eversion bilaterally, without complaints of pain.  The Veteran's second, third, fourth, and fifth metatarsophalangeal joints (MPJs) had normal range of motion.  

Examination of the first MPJ bilaterally revealed bilateral moderate-to-severe hallux valgus deformities, with the left slightly worse than the right.  There was mild erythema noted bilaterally.  There was no evidence of joint effusion; there was pain to palpation to the medial and dorsal medial aspect of the joints bilaterally.  There was 60 degrees of dorsiflexion and 20 degrees of plantar flexion noted at the first MPJ, and at approximately 20 degrees of dorsiflexion, there was subjective complaint of pain until the end of range of motion at 60 degrees.  There was also some joint crepitus noted at approximately 15 or 20 degrees of dorsiflexion.  The Veteran's muscle power was normal; the posterior tibial tendon and Achillis tendon was intact.  There was no evidence of swelling or pain upon palpation bilaterally.  The plantar fascia was intact and painful in the mid-arch area bilaterally.  When not standing, the Veteran's arch was noted to be flattened and upon standing, the deformity was accentuated.  When not standing, the Achillis tendon was in a rectus position and while standing it was mildly laterally bowed.  The Achilles tendon was able to be manipulated into a corrected position without complaint of pain.  There was approximately two or three degrees of valgus noted when the Veteran was standing.  The forefoot and midfoot alignment was normal.  

X-rays were performed and revealed bilateral hallux valgus deformity, with the left slightly greater than the right with hypertrophy noted to the medial eminence bilaterally.  There was a mild tailor's bunion deformity, which was asymptomatic upon examination.  Lateral views showed a pes planus deformity indicated by a decrease in the calcaneal inclination angle and a mild naviculocuneiform sag.  There was inferior calcaneal heel spurs noted bilaterally as well as retrocalcaneal heel spurs noted bilaterally.  

The examiner diagnosed the Veteran with moderate-to-severe pes planus deformity with associated plantar fascitis bilaterally and moderate-to-severe symptomatic hallux valgus deformities bilaterally.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximated those in the criteria for a 50 percent rating under Diagnostic Code 5276 at any time during the appeal period.  The probative evidence shows that, during the entire period on appeal, the Veteran's pes planus was manifested by subjective pain, with flare-ups, swelling, cramping, and stiffness.  The evidence does not reflect severe spasm of the tendo Achillis on manipulation.  Instead, while the Achillis tendon was in a rectus position while the Veteran was not standing and it was mildly laterally bowed when standing, it was able to be manipulated into a corrected position without complaint of pain.  Additionally, although the Veteran had complaints of pain, this disability was not so severe as to inhibit the Veteran's ability to perform activities such as hiking and running, in addition to walking and standing.  The Veteran's pes planus has not been manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, or determined to be unimproved by orthopedic shoes or appliances.  As such, the criteria for a higher, 50 percent, initial rating have not been met.  

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  However, while the Veteran has reported having flare-ups of increased pain and swelling, the rating under Diagnostic Code 5276 in this case is not based on limitation of motion, but, rather, the functional impairment resulting from the foot disability.  Thus, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

Additional considerations

The Board has also considered whether the Veteran's bilateral pes planus presents exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In this case, the schedular evaluation of the Veteran's pes planus is adequate.  The evaluation of the Veteran's pes planus contemplates his subjective complaints as well as the objective manifestations of the disability.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's pes planus, and provide higher ratings for more severe symptoms than the Veteran experiences.  Thus, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Consequently, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  In this case, there is no evidence in the record that indicates, and the Veteran does not contend, that his bilateral pes planus render him unable to obtain and maintain substantially gainful employment.  Therefore, entitlement to TDIU is not raised by the Veteran or the record and, as such, need not be further addressed. 

II.  Service Connection 

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Scars of bilateral elbows and knees

The Veteran is seeking service connection for scars of the bilateral elbows and knees, on the basis that he developed them as a result of his service.  Specifically, he contends that he incurred the scars when he was riding his bike downhill and fell.  

The Veteran's service treatment records show that he injured himself in January 1995, when he fell as he was going downhill on a bike.  He suffered abrasions of the left elbow and left hip.  There is no indication of residuals scars.  There was no indication that the Veteran had any abrasions to either of his knees. 

The Veteran was afforded a VA examination in March 2011 for his claim of service connection for scars.  At that time, there was a scar noted on the right knee, but no scars noted on the elbows or hips.

The Board recognizes that the Veteran was previously also seeking service connection for a scar to the hip and back; however, by a rating decision dated November 2015, the RO granted service connection for scars on the back and right thigh (claimed as right hip).  Additionally, a VA examination was provided to the Veteran for his claim of service connection for scars in July 2012, after the RO issued the most recent Statement of the Case.  However, the examination did not reveal any scars located on the Veteran's elbows or knees.  As such, the Board finds that a remand for AOJ consideration of this evidence would be unnecessary.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

In this case, though the Veteran contends that he has residual scars to his knees and elbows that resulted from the bike fall he sustained in January 1995, the evidence of record does not show that the Veteran sustained a scar to his knee during that fall.  The record instead shows that the abrasions were located on his left elbow and left hip; no mention was made regarding either of the Veteran's knees.  Additionally, there is no evidence that the Veteran currently has a scar on either of his elbows.  

In this case, the only evidence that the Veteran has scars of the bilateral knees and elbows due to the bicycle fall he sustained in service is the Veteran's statements.  As noted, on examination there was no evidence of any elbow scars, and, although a scar was noted on the right knee, there is no evidence that the Veteran sustained any abrasions to his knees at the time of his fall in service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a broken bone.  In this regard, the Board recognizes that the Veteran is competent to describe any scars he has sustained in service.  However, the current evidence does not reflect that the Veteran has any scars on his elbows.  

Furthermore, while the Veteran contends that he sustained scars to his knees in service, the Board affords more probative weight to the evidence of record that shows that the Veteran did not sustain any injury to his knees during the bicycle fall in service.  In this regard, the Board notes in this regard that the lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  However, the in-service evidence, which is otherwise accurate and complete in its description of the in-service injury that the Veteran sustained after falling form his bike, is completely devoid of any evidence of scars to the elbows or knees and is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has scars to his bilateral knees and elbows related to his period of active service.  While the Veteran asserts that he has scars to his bilateral knees and elbows related to service, there is no persuasive evidence of record that shows that the Veteran had an in-service event, injury, or occurrence of any symptoms related to scars in these areas.  In sum, the evidence does not persuasively establish that the Veteran has scars to his bilateral knees and elbows related to his military service, to include the fall he suffered from a bicycle accident therein.  Accordingly, service connection is not warranted for scars to the bilateral knees or elbows on any basis.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for scars on the knees and elbows must be denied.

Recurrent neck pain 

The Veteran is also seeking service connection for recurrent neck pain on the basis that he developed the condition during service.  

The Veteran's service treatment records are silent as to any complaints, diagnoses, or treatment of neck pain.  The Board notes that the Veteran sought treatment for low back pain repeatedly during his period of service, but did not seek treatment for neck pain or symptoms.  

The Veteran was provided a general medicine VA examination in conjunction with this claim in March 2011 and the examiner diagnosed the Veteran with recurrent neck pain.  During the examination, the Veteran reported that he has constant neck pain.  He denied seeking medical treatment for the pain and told the examiner that he takes aspirin and Tylenol as needed; he also stated that he tries to keep active.  He denied side effects.  On examination, there was no palpable lymphadenopathy, no thyromegaly, and no carotid bruits noted.  The Veteran reported that his neck pain, coupled with his lumbar spondylosis, inhibit his ability to exercise to the same degree that he used to.  

The Veteran contends that his recurrent neck pain is linked to service.  However, given the above, the record contains no competent evidence to corroborate the in-service event.  As such, service connection is not warranted.  The Veteran's service treatment records are entirely silent to complaints or symptoms of recurrent neck pain.  While the Veteran complained of low back pain repeatedly during service, the record is absent complaints of neck pain.  

The contemporaneous medical records do not at all demonstrate that the Veteran had recurrent neck pain in service, and it is only the Veteran's post-benefits-seeking statements that allege any neck pain during service.  In this regard, as noted above, the Board notes in this regard that the lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  However, the contemporaneous statements given for treatment purposes outweigh the more recent statements given in the context of seeking compensation.  The Board therefore does not find the Veteran's statements credible that he had recurrent neck pain during military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has recurrent neck pain related to his period of active service.  While the Veteran asserts that he has recurrent neck pain related to service, there is no persuasive evidence of record that shows that the Veteran had an in-service event, injury, or occurrence of any symptoms related to his neck.  In sum, the evidence does not persuasively establish that the Veteran has recurrent neck pain related to his military service.  Accordingly, service connection is not warranted for recurrent neck pain on any basis.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for recurrent neck pain must be denied.

III.  Ten percent evaluation

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the rating schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (2015). 

The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of noncompensable service-connected disabilities.  As such, once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).

In this case, the Veteran is in receipt of a 30 percent rating for his bilateral pes planus; a 10 percent rating for left knee osteoarthritis; a 10 percent rating for right knee osteoarthritis; a 10 percent rating for lumbar degenerative spondylosis; a 10 percent rating for radiculopathy of the right lower extremity associated with lumbar degenerative spondylosis; and a 10 percent rating for radiculopathy of the left lower extremity associated with lumbar degenerative spondylosis.  He is thus, as a matter of law, precluded from compensation under 38 C.F.R. § 3.324.  Accordingly, entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities must be denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial rating in excess of 30 percent for bilateral pes planus is denied. 

Entitlement to service connection for scars of the bilateral elbows and knees is denied.  

Entitlement to service connection for recurrent neck pain is denied. 

Entitlement to a 10 percent evaluation based upon multiple, noncompensable, service-connected disabilities is denied.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim of entitlement to an initial compensable rating for tinea versicolor. 

As an initial matter the Board finds that the RO/AMC should obtain any and all private treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Additionally, all ongoing VA treatment records should also be obtained and added to the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992). 




Tinea versicolor 

The Veteran is seeking an initial compensable rating for his service-connected tinea versicolor.  

The Board notes that the Veteran was last afforded a VA examination in January 2011.  The Veteran's representative noted in the September 2015 informal hearing presentation that the Veteran contends that his condition is "far worse" than currently evaluated.  

Given this, the fact that it has been almost five years since the Veteran's most recent examination, and because there are no treatment records that adequately address the Veteran's disability picture, the Board finds that a new examination is warranted in order to fully evaluate the severity of the Veteran's tinea versicolor.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's tinea versicolor, the Board finds that a new examination-with findings responsive to applicable rating criteria-are needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).   

Bilateral bunions

The Veteran is also seeking an initial compensable rating for bunions of the left and right foot.  

The Veteran's bilateral bunions are rated as noncompensable under Diagnostic Code 5280, which provides a 10 percent rating for unilateral hallux valgus if it is operated with resection of metatarsal head.  A 10 percent rating is also warranted for severe hallux valgus, equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015).

As noted, on examination of the first MPJ bilaterally revealed bilateral moderate-to-severe hallux valgus deformities, with the left slightly worse than the right.  There was mild erythema noted bilaterally.  There was no evidence of joint effusion; there was pain to palpation to the medial and dorsal medial aspect of the joints bilaterally.  There was 60 degrees of dorsiflexion and 20 degrees of plantar flexion noted at the first MPJ, and at approximately 20 degrees of dorsiflexion, there was subjective complaint of pain until the end of range of motion at 60 degrees.  There was also some joint crepitus noted at approximately 15 or 20 degrees of dorsiflexion.  

The Board notes that when VA provides an examination, it must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In this case, the rating criteria associated with hallux valgus deformities are based on severity; specifically, whether a surgery is necessary or whether the severity is such that it is equivalent to the amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  The January 2011 VA examiner noted that the Veteran's hallux valgus deformity was moderate-to-severe with the left worse than the right, but the examiner did not specifically outline whether the deformity was so sincere as to be equivalent to amputation of the great toe.  As determinations of the Board may not be based on the Board's medical judgment, see Colvin v. Derwinski, 1 Vet. App. 171 (1991), a clarification of the January 2011 VA examiner's medical opinion is necessary on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his tinea versicolor.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

The RO/AMC should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  After the above development is complete, schedule the Veteran for a VA examination to determine the severity of his tinea versicolor.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's tinea versicolor.  The examiner should also describe the impact that the Veteran's tinea versicolor has on the Veteran's ability to obtain and maintain substantially gainful employment.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.   After the above development is complete, schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's bilateral bunions for the entire period on appeal.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished. 

The examiner is asked to describe the severity of the Veteran's bilateral bunions, to include whether the severity is equivalent to the amputation of either of the Veteran's great toes.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral bunions.  The examiner should also describe the impact that the Veteran's bilateral bunions have on the Veteran's ability to obtain and maintain substantially gainful employment.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  After the development requested above has been completed, as well as any additional development deemed necessary, re-adjudicate the issues.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


